Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive.
Applicant asserts that Ma only hooks on one portion and not both hooks. 
Examiner asserts that the elastic portion is hooked on each hook of Ma because both are used to retain the elastic element. A more detailed consideration of the claim limitation has been provided in the 112b section as the hooked limitation can be interpreted a number of different ways. Examiner suggests reciting more structural limitations to more clearly claim the hooked and rotated limitations. 
Applicants amended claims recite functionally how the device fits together. The functional language is broad enough that Ma still reads on the claim. The elastic element of Ma can be rotated to be placed in its final position which is retained in a space by two hooks. The hooked limitation has been interpreted to include hooks that retain the elastic element even if contact is not provided. Other interpretations were considered but for reasons provided in the 112b section were not selected as they present other issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “so that the winding body of the elastic element is hooked with the first hook portion and the second hook portion”. It is unclear if contact is required by the elastic element and the hook portion. Because there is a space behind the hook portion a structure could come in and out of meeting the claim limitation dependent on the contact between the elastic element and the hook portion. This would result in the structure of Ma meeting the limitation when contact is not required and meeting the limitation when contact is required. It would also mean structures provided exactly as Applicant as disclosed would sometimes meet the claim limitation as when there is space between the elastic element and the hook the structure would not meet the claim limitation. If the hooked limitation is met by a hook that retains an object then hooks that retain or provide backup retaining meet the claim limitation such as Ma. For examination purposes Examiner will consider this limitation to include hooks that retain the elastic element even if contact is not provided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN203770232 to Ma (Ma).
Regarding claim 1, Ma teaches a base (6, Figure 2), a first fastener disposed on the base and comprising a first hook portion (501, Figure 2), a first accommodation portion and a first opening portion (spaces 5 and 504, Figure 2), a second fastener disposed on the base and comprising a second hook portion (502, Figure 2); wherein a guiding groove is defined by and located between the first fastener and the second fastener and is in communication with the first fastener and the second fastener (503, Figure 2); and a positioning channel is defined by the guiding groove, the first accommodation portion and the second accommodation portion, collaboratively, wherein the first opening portion and the second opening portion are located on the opposite sides of the positioning channel, respectively (503, Figure 2) wherein a winding body of an elastic element is accommodated in the guiding groove and is rotated by an angle, thereby passing through the first opening portion and the second opening portion and being partially accommodated in the positioning channel, so that the winding body of the elastic element is hooked with the first hook portion and the second hook portion (winding shown in Figure 2 and the structure can accommodate this function as the elastic element can be rotated to achieve the final structure and both hooks hook the elastic portion to retain it. This interpretation is made because the hooking shown in the present Application is retaining in a cavity that the hook is an entrance to. This is achieved in Ma because the elastic element is within the space held by each hook).
Regarding claim 3, Ma teaches wherein the angle is greater than 0 degrees (winding shown in Figure 2 and the structure can accommodate this function and angle).
Regarding claim 4, Ma teaches wherein the first fastener further comprises a first tongue portion (501-1, Figure 2), the first tongue portion is extended from the first fastener toward the second opening portion of the second fastener (501-1 extends towards gap 504, Figure 2), and a gap is defined by and located between the first tongue portion and an end portion of the second hook portion of the second fastener (gap is shown between 501 and 502, Figure 2).
Regarding claim 5, Ma teaches wherein the gap is smaller than a wire diameter of the elastic element, and the first tongue portion is deformable (dependent on the size of the elastic element this is provided, additionally this is shown in Figure 2 and disclosed in Paragraph 0024 of translation).
Regarding claim 6, Ma teaches wherein the second fastener further comprises a second tongue portion (502-1, Figure 2) , the second tongue portion is extended from the second fastener toward the first opening portion of the first fastener (502-1 extends toward gap 504, Figure 2), and a gap is defined by and located between the second tongue portion and an end portion of the first hook portion of the first fastener (gap is shown between 501 and 502, Figure 2).
Regarding claim 7, Ma teaches wherein the gap is smaller than a wire diameter of the elastic element, and the second tongue portion is deformable (dependent on the size of the elastic element this is provided, additionally this is shown in Figure 2 and disclosed in Paragraph 0024 of translation).
Regarding claim 9, Ma teaches wherein each of the first hook portion and the second hook portion comprises a turning portion and an end portion, and at least one of the turning portion and the end portion has a curved-surface structure (both have ends and portions of 501 and 502 are curved especially towards the end, Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma.
Regarding claim 10, Ma teaches the accommodation portion is greater than two times the wire diameter of the elastic element (shown in Figure 2).
Ma is silent on wherein each of the first accommodation portion and the second accommodation portion has an inner diameter. One of skill in the art would recognize that changes in configuration are a matter of design choice such that using the circular shape rather than a rectangular shape is obvious when the particular configuration result in no change in ability to hold the elastic element and one would do so in order to make the device easier to manufacture and/or create less stress points.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding claim 11, Ma is silent on wherein a wire diameter of the elastic element is in the range between 1.0 mm and 2.0 mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the size of the elastic element since states that such a modification would simply be a change in size of the entire device and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).

Claims 12-13 and 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of U.S. PGPUB 20080299891 to Deng (Deng).
Regarding claim 12, Ma teaches a case disposed on the first side of the wall and comprising a first vent (left side of 1, shown in Figure 1), wherein the first vent is adjacent to the mounting vent of the 
Ma is silent on explicitly disclosing a ceiling.
Deng teaches a fan disposed in a ceiling (Paragraph 0002). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ma with the teachings of Deng to explicitly 
Regarding claim 13, Ma teaches wherein the at least one fixing structure and the outer cover are integrally formed with each other (shown in Figure 2).
Regarding claim 15, Ma teaches wherein the at least one elastic element comprises a winding body and two extending portions, the two extending portions are connected to the opposite sides of the winding body, respectively, and are configured to be connected to the case (401 and 402, shown in Figures 2 and 4).
Regarding claim 16, Ma teaches wherein the first fastener further comprises a first tongue portion (501-1, Figure 2), the first tongue portion is extended from the first fastener toward the second opening portion of the second fastener (501-1 extends towards gap 504, Figure 2), and a gap is defined by and located between the first tongue portion and an end portion of the second hook portion of the second fastener (gap is shown between 501 and 502, Figure 2).
Regarding claim 17, Ma teaches wherein the second fastener further comprises a second tongue portion (502-1, Figure 2) , the second tongue portion is extended from the second fastener toward the first opening portion of the first fastener (502-1 extends toward gap 504, Figure 2), and a gap is defined by and located between the second tongue portion and an end portion of the first hook portion of the first fastener (gap is shown between 501 and 502, Figure 2).
Regarding claim 19, Ma teaches wherein each of the first hook portion and the second hook portion comprises a turning portion and an end portion, and at least one of the turning portion and the end portion has a curved-surface structure (both have ends and portions of 501 and 502 are curved especially towards the end, Figure 2).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Fillet and Chamfer Why and When to use it to Saraswat (Saraswat).
Regarding claim 8, Ma teaches wherein the shortest distance between the first hook portion and the base and the shortest distance between the second hook portion and the base are smaller than a wire diameter of the elastic element (dependent on the size of the elastic element this is provided, additionally this is shown in Figure 2 and disclosed in Paragraph 0024 of translation).
Ma is silent on wherein the first hook portion and the second hook portion are subjected to chamfering.
Saraswat teaches the benefits of chamfers (throughout the disclosure). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ma with the teachings of Saraswat to provide wherein the first hook portion and the second hook portion are subjected to chamfering. Doing so would provide a structure that is less expensive, faster to manufacture while also reducing stress concentration.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Deng and Saraswat.
Regarding claim 18, Ma teaches wherein the shortest distance between the first hook portion and the base and the shortest distance between the second hook portion and the base are smaller than a wire diameter of the elastic element (dependent on the size of the elastic element this is provided, additionally this is shown in Figure 2 and disclosed in Paragraph 0024 of translation).
Ma is silent on wherein the first hook portion and the second hook portion are subjected to chamfering.
Saraswat teaches the benefits of chamfers (throughout the disclosure). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ma with the teachings of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/13/22